Citation Nr: 0033127	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  96-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


FINDINGS OF FACT

1. The Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, issued a decision in August 
1993 denying a petition to reopen a claim for service 
connection for a low back disorder.  In April 1995, the RO 
again denied a petition to reopen a claim for service 
connection for a low back disorder and denied entitlement to 
special monthly pension based on the need for regular aid and 
attendance.  The veteran appealed these rating decisions to 
the Board.

2.  The Board issued a decision on August 30, 1999, denying 
the benefits sought on appeal by the veteran.  That decision 
was appealed to the United States Court of Appeals for 
Veterans Claims (Court).

3.  The veteran died in June 2000.

4.  In August 2000, the Court issued an Order vacating the 
August 30, 1999, Board decision and dismissing the veteran's 
appeal.


CONCLUSIONS OF LAW

1.  Because of the death of the veteran while his appeal was 
pending before the Court, the August 30, 1999, Board decision 
is vacated, and the appeal dismissed. Landicho v. Brown, 7 
Vet. App. 42, 54-5 (1994).

2.  The August 1993 RO rating decision is vacated as to the 
issue of whether new and material evidence has been presented 
to reopen a claim for service connection for a low back 
disorder.  Landicho v. Brown, 7 Vet. App. 42, 54-5 (1994).

3.  The April 1995 RO rating decision is vacated as to the 
issues of whether new and material evidence has been 
presented to reopen a claim for service connection for a low 
back disorder and entitlement to special monthly pension 
based on the need for regular aid and attendance.  Landicho 
v. Brown, 7 Vet. App. 42, 54-5 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On August 30, 1999, the Board entered a final decision in 
this appeal.  The issues considered by the Board arose from 
August 1993 and April 1995 rating decisions.  The veteran 
appealed the Board 's decision to the U.S. Court of Appeals 
for Veterans Claims.  The veteran died in June 2000.  Because 
of this, an Order of the Court dated in August 2000 vacated 
the August 30, 1999, decision of the Board and dismissed the 
veteran's appeal for lack of jurisdiction.  

As a matter of law, an appellant's claim does not survive his 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal 
has become moot by virtue of the death of the appellant and 
must be dismissed for lack of jurisdiction.  See 38 C.F.R.  §  
20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R.  §  
20.1106 (2000).



ORDER

The appeal is dismissed.

The RO is directed to vacate the August 1993 rating decision 
as it pertains to the issue of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a low back disorder. 

The RO is directed to vacate the April 1995 rating decision 
as it pertains to the issues of whether new and material 
evidence has been presented to reopen a claim for service 
connection for a low back disorder and entitlement to special 
monthly pension based on the need for regular aid and 
attendance. 


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals


 

